Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in view of the amendments filed on 12/08/2020 and Terminal disclaimer filed on:12/08/2020. The terminal disclaimer is accepted. This action is a non-final due to a new reference encountered in an updated search (Champagne et al) and an explanation as to how the new reference is applied will follow below.
The obvious double patenting rejections are withdrawn in view of the field and approved terminal disclaimer. 
The 35 USC 112 rejections applied to claims 1, 11 and 17 are withdrawn in view of applicant remarks and /or amendments.

Allowable Subject Matter
Claims 1-16 are allowed.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/2020 and 02/17/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 17-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Champagne et al (US Patent: 7653689, issued: Jan. 26, 2010, filed: May 16, 2003) in view of Leber et al (US Application: US 20030233455, published: Dec. 18, 2003, filed: Jun. 14, 2002) and further in view of Peiffer et al (US Patent: 7249196, issued: Jul. 24, 2007, filed: Oct. 6, 2000).
 
With regards to claim 17. Champagne et al teaches A computer-implemented method comprising:

 identifying, at a client computing device, a link to a control server for a content item (column 15, lines 1-15: a client contacts the manager (contacting is interpreted as a type of communications ‘link’) for requesting content); identifying, at the client computing device, identifiers of two or more cache servers that may be storing local copies of the content item (column 15, lines 1-15: a list of available nodes are identified to store the content) and computer-executable code for causing the client computing device to process the identifiers of the two or more cache servers, wherein the identifiers are included in a client-specific cache list …, and wherein the computer-executable code comprises a script code (column 15, lines 1-15: logic (interpreted as computer ‘script code’) is implemented run to process the available identified nodes in the list); and executing, at the client computing device, the computer-executable code to process the identifiers of the two or more cache servers by: sending requests to at least a portion of the two or more cache servers, based at least in part on the identifiers, for an indication of whether one of the two or more cache servers [are acceptably available] (column 15, lines 1-15: request is sent to one of the nodes to determine acceptable availability/a-’good source’)); and-5-Application No.: 16/680990 Filing Date:November 12, 2019 requesting download of the content item from one of the two or more cache servers that [is acceptably] … available ((column 15, lines 1-15: nodes that are deemed as available/’a good source’ are then accessed to obtain the content).  

Yet Champagne et al does not expressly teach wherein the identifiers … are embodied as a mark-up language … ; indication of whether one of the two or more cache servers is storing a local copy of the content item; … cache server that responds with the indication that a local copy is available.

Yet Leber et al teaches indication of whether one of the two or more cache servers is storing a local copy of the content item; … cache server that responds with the indication that a local copy is available (paragraphs 0042, 0097, 0098,  0100 and 0104: a client determines whether the two or more peer server type computers have local copies by waiting for a response (also in view of those that have responded in a connection test) and determines that a client does not have the file/not-available when it does not respond with a positive response).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Champagne et al’s ability to iterate through identifiers of servers through communication with the servers to determine availability and ultimate download location, such that the type of availability determined would have included whether the server(s) respond positively to a request or does not respond to the 

However, the combination does not expressly teach wherein the identifiers … are embodied as a mark-up language … 

Yet Peiffer et al teaches wherein the identifiers … are embodied as a mark-up language … (column 5, lines 35-45: identifiers having initial URLs are sent, and the URLs can be updated to an acceptable/final URL using a script that is part of the web page). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Champagne et al and Leber et al’s ability to run instructions to cause iteration through identifiers to determine an acceptable location of a cache server having a copy of a requested item, such that each of the identifiers could be marked up as URL(s) in a web page and the instructions are included with the web page, for subsequent rewriting upon identification of the acceptable location, as taught by Kwan. The combination would have allowed Champagne et al and Leber et al to have implemented accelerated data transmission over a computer network to decrease delay and provide users with a more pleasurable experience (Peiffer et al, column 1, lines 49-51). 

wherein the client-specific cache list includes identification of the two or more cache servers, as similarly explained in the rejection for claim 17, and is rejected under similar rationale. 

However the combination explained in the rejection of claim 17 does not expressly teach wherein the client- specific cache list includes identification of the two or more cache servers in an order based on proximity to the client computing device.  

Yet Leber et al teaches the two or more cache servers in an order based on proximity to the client computing device (paragraphs 0099 and 0100: the list is sorted based on network proximity/distance).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Champagne et al, Leber et al and Peiffer et al’s ability to implement a client cache lists with identifiers of the servers, such that the servers would have been ordered based on proximity, as also taught by Leber et al. The combination would have allowed “implemented a system that provides a fast and reliable connection, and that allows a client computer to request and download a file from multiple peer computers with  a minimum dependence on a server” (Leber et al, paragraph 0028).



With regards to claim 20. The computer-implemented method of Claim 17, Champagne et al teaches wherein the client- specific cache list is based on whether the control server has an indication that a cache server has a local copy of the content item (column 9, lines 8-12: a central manager/control-server has indicates that a cache server has a copy due to reporting of desired content items).  

With regards to claim 21. The computer-implemented method of Claim 17, the combination of Champagne et al, Leber and Peiffer et al teaches wherein the client computing device sends requests to each of the two or more cache servers, based at least in part on the identifiers, for an indication of whether the two or more cache servers are storing a local copy of the content item, as similarly explained in the rejection of claim 17 (the combination of Champagne et al, Leber and Peiffer et al was explained to modify the status checking of the cache servers to include identifying responses that a particular cache server has the content item), and is rejected under similar rationale.  

 the client computing device … the control server … the content item is available locally from a particular one of the two or more cache servers, as similarly explained in the rejection of claim 17 (as explained in the rejection Leber checks feedback to determine if a server/peer responds about availability for two or more peer type serving computers/devices), and is rejected under similar rationale. 

Leber further explains with regards to availability  … sending an indication from the client computing device to the control server that the content item is available locally from a particular one of the two or more cache servers (paragraph 0100, 0102 and 0103: the server is notified of completion through a checksum process).  

With regards to claim 23. The computer-implemented method of Claim 17, the combination of Champagne et al, Leber and Peiffer et al teaches wherein executing the computer-executable code ..  the client computing device … the control server … the content item is not available locally from a particular one of the two or more cache servers, as similarly explained in the rejection of claim 17 (as explained in the rejection Leber checks feedback to determine if a server/peer responds about availability for two or more peer type serving computers/devices), and is rejected under similar rationale.  

Leber further explains with regards to availability … sending an indication from the client computing device to the control server that the content item is not available locally from 

With regards to claim 24. The computer-implemented method of Claim 23, the combination of Champagne et al, Leber and Peiffer et al teaches wherein a determination that the content item is unavailable locally results from lack of any response in a predetermined time from a cache server of the two or more cache servers, as similarly explained in the rejection of claim 17 (Leber, paragraph 0098: peer computers/servers that respond to tests are considered available, and thus, those that don’t respond are not included in the list for sources that the content item/file can be obtained), and is rejected under similar rationale.  

With regards to claim 25. The computer-implemented method of Claim 23, the combination of Champagne et al, Leber and Peiffer et al teaches wherein a determination that the content item is unavailable locally results from a response from a cache server of the two or more cache servers that the content item is unavailable locally or that the cache server of the two or more cache servers is unavailable to provide the content item, as similarly explained in the rejection of claim 24 (unavailability is also due to failure of response during the test), and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments, filed on 12/08/2020, with respect to the rejection(s) of claim(s) 1-25 under non-statutory double patenting have been fully considered and are 
NOTE
The examiner recommends an interview to discuss the following items for claim 17 in the interest of expediting the prosecution of this application towards potential allowance:
Clarifying the link to the control server is accessed to obtain a web page and the identifiers in HTML markup language are part of the web page.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596.  The examiner can normally be reached on Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILSON W TSUI/Primary Examiner, Art Unit 2178